DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the recess” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-16 are rejected as depending from a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-13 and 15 are rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Chen (US 2009/0212187).
Regarding claim 9, Chen teaches a planter, comprising: a wall (side wall 11); a rim  formed at an open end portion of the wall (rim 12); a set of holes through the wall (111, fig. 5), the holes being configured to receive an attachment feature of a hanger for suspending the planter (fig.2), the holes being formed in respective recesses of the rim (holes are formed in each recess between the walls of indentation 122, fig. 2) to obscure the attachment feature of the hanger with a flush or nearly flush mounting (indentation 122, fig. 1, attachment portion 23 is flush with the rim surface), the recess having a size that matches the attachment feature in size and depth (fig. 5). 
Regarding claim 10, Chen discloses wherein the set of holes are configured to receive a nail head (235) of a hanger assembly to secure the planter in a hanging arrangement (col. 4, ll. 40-41 fig. 3).
Regarding claim 11, Chen discloses wherein the hanger assembly includes a contoured portion from which the nail head protrudes (230 fig. 5).
Regarding claim 12, Chen discloses wherein the contoured portion includes a contour that matches a contour of the rim (fig. 1).
Regarding claim 13, Chen discloses wherein the nail head protrudes internally from an exterior of the rim (235, fig. 3).
Regarding claim 15, Chen discloses wherein the hanger assembly includes a one piece monolithic construction (fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Friend (US 5870856).
Regarding claim 14, Chen teaches the invention substantially as claimed but fails to teach wherein the set of holes include a set of vertical slots with two opening sizes, a first size to receive the nail head and a second size to engage a shaft supporting the nail head. However, Friend teaches a set of vertical slots with two opening sizes (46, fig. 27 and 28). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chen’s holes with holes as taught by Friend to allow the hanger to be easily attached and secured to the planter and removed from the planter.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Regarding claim 16, Chen teaches the invention substantially as claimed but fails to teach wherein the rim includes a smooth contour such that the set of holes provides the only attachment points for the hanger assembly to secure the planter. It would have been an obvious matter of design choice to make the rim have whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Allowable Subject Matter
Claims 1-8 and 17-20 are allowed.
Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered but they are not persuasive. In response to applicant’s argument that Chen fails to disclose the holes being in the recess, the examiner disagrees. Figure 2 of Chen discloses the holes being formed in each recess between the walls of indentation 122.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647